Dismissed and
Memorandum Opinion filed April 15, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00747-CV
____________
 
JUBILEE FINANCIAL SOLUTIONS L.P., D/B/A THE CREDIT
CARD SOLUTION, ET AL, Appellants
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 2009-43253
 
 
 

M E M O R
A N D U M  O P I N I O N
            This is an appeal from a judgment signed July 27, 2009.  The
clerk’s record was filed on October 26, 2009.  The reporter’s record was filed January
7, 2010.  No brief was filed.
            On February 18, 2010, this Court issued an order stating that
unless appellants submitted their brief, together with a motion reasonably
explaining why the brief was late, on or before March 22, 2010, the Court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).




Appellants filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Boyce,
Brown, Christopher.